UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-301-543-8881 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 Item 1. Reports to Shareholders MEEHAN FOCUS FUND SEMI-ANNUAL REPORT APRIL 30, 2011 This report is for the information of the shareholders of Meehan Focus Fund.Its use in connection with any offering of the Fund’s shares is authorized only in a case of concurrent or prior delivery of the Fund’s current prospectus.Investors should refer to the accompanying prospectus for description of risk factors associated with investments in securities held by the Fund. Meehan Focus Fund A Series of Meehan Mutual Funds, Inc. 7250 Woodmont Avenue, Suite 315 Bethesda, MD20814 (866) 884-5968 Distributor: Integrity Fund Distributors, LLC 1 North Main Street Minot, ND58703 (800) 933-8413 Past performance is not predictive of future performance.The above presentation is unaudited. Annualized Total Return** One Year Five Year Ten Year Ending 4/30/11 Ending 4/30/11 Ending 4/30/11 Meehan Focus Fund 13.70% 3.92% 3.89% S&P 500 Total Return Index 17.22% 2.95% 2.26% NASDAQ Composite Index 16.75% 4.35% 3.10% *The above graph depicts the performance of the Meehan Focus Fund versus the S&P 500 Total Return Index and the NASDAQ Composite Index.It is important to note that the Meehan Focus Fund is a professionally managed mutual fund; the S&P 500 Total Return Index by Standard & Poor's Corp. is a capitalization weighted index comprised of 500 issues listed on various exchanges, representing the performance of the stock market generally; and the NASDAQ Composite Index measures all NASDAQ domestic and non-U.S. based common stocks listed on the NASDAQ Stock Market.An index is not an investment product available for purchase. **Performance presented represents historical data. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. The Fund's past performance is not indicative of future performance. The table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of fund shares. 1 June 28, 2011 Dear Fellow Shareholders*: The total return for the Meehan Focus Fund (the “Fund”) for the first six months of its 2011 fiscal year through April 30 was 15.80%; the Fund’s net asset value per share (“NAV”) at April 30 was $17.19.The Fund’s returns over this six-month period trailed the Standard and Poor’s 500 Total Return Index (“S&P 500”) but beat the NASDAQ Composite Index (“NASDAQ”).Since inception, the Fund has outperformed both the S&P 500 and the NASDAQ.The Fund’s results for the first six months of its 2011 fiscal year, one year, five years, and ten years are shown below with comparable results for leading market indexes. First Six Months of 2011 Fiscal Year November 1, 2010– April 30, 2011 One-Year Return May 1, 2010 – April 30, 2011 Annualized Return Five Years May 1, 2006 – April 30, 2011 Annualized Return Ten Years May 1, 2001 – April 30, 2011 Meehan Focus Fund 15.80% 13.70% 3.92% 3.89% S&P 500 Total Return Index** 16.36% 17.22% 2.95% 2.26% NASDAQ** 14.60% 16.75% 4.35% 3.10% Past performance does not guarantee future results.Performance data quoted above represents past performance, and the investment return and principal value of an *The views expressed herein are not meant as investment advice.Although some of the described portfolio holdings were viewed favorably as of the date of this letter, there is no guarantee that the Fund will continue to hold these securities in the future.Please consider the investment objectives, risks, charges, and expenses of the Fund before investing.Contact the Fund at (866) 884-5968 for a prospectus, which contains this and other important information about the Fund.Read the prospectus carefully before investing. ** The S&P 500 Total Return Index is an unmanaged index of 500 U.S. stocks and represents the broad performance of the U.S. stock market.The NASDAQ Composite Index measures all NASDAQ domestic and non-U.S. based common stocks listed on the NASDAQ Stock Market.Index performance does not include transaction costs or other fees, which will affect actual performance. *** The operating expenses disclosed above are current as of the Fund’s most recent prospectus.More recent operating expense information can be found in the Financial Highlights section of this report. 2 investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance information please call (866) 884-5968. The Meehan Focus Fund’s total annual operating expenses are 1.16%.*** The market’s strong first quarter 2011 performance continued into April with the S&P 500 hitting a nearly three year high as the month closed.Since the end of April, however, the market has given back some of its gains as investor concerns about signs of a slowing U.S. economy, a resurgence of the European sovereign debt crisis, the upcoming end of the Federal Reserve’s most recent round of quantitative easing, and continued turmoil in the Middle East have moved to the forefront of investors’ minds. After the market’s steady rise beginning in August of last year, a pullback is not surprising.It is clear that economic growth has slowed from its pace earlier in the recovery, but manufacturing activity continues to rise, interest rates remain low, and companies are hiring, albeit at a slower pace than we would like.We are watching these developments closely, but we believe that economic growth will stabilize and markets will improve in the second half of this year. Since our last report, we have continued to take advantage of what we consider attractive valuations, with the S&P 500 trading at a multiple of approximately 13 times 2011 earnings, which is below historical averages.Particularly appealing are shares of high-quality, well-capitalized multinational corporations that pay dividends and trade at a discount to intrinsic value.With this as our focus, we have both added new stocks to the portfolio and increased the weighting of some existing holdings. New holdings include consumer products manufacturer and retailer Tupperware Brands, natural gas exploration and production company Range Resources, and semiconductor giant Intel Corp.The Fund also increased its international exposure through its purchase of the Japan iShares exchange traded fund after the March earthquake and tsunami.Despite the devastating and tragic losses Japan suffered, we believe the Japanese economy and people are resilient and will rebound as others have in the wake of such calamities.The Fund also added to existing holdings in Wal-Mart and the WisdomTree emerging markets exchange traded fund during the period. The Fund exited two positions, Weight Watchers and St. Joe, over the past six months.Weight Watchers was sold at a gain of more than 100% in February after it announced strong 2010 results and 2011 earnings guidance that sent its stock soaring beyond our estimate of its intrinsic value.Florida land and development company St. Joe was sold at a modest gain after we decided that uncertainty over the company’s strategic direction and persistent weakness in the housing market had dimmed its prospects for growth.The Fund also trimmed its positions in two stocks with substantial gains, Nestle and Terex.Proceeds from these sales were redeployed to the Fund’s new holdings. 3 Portfolio Review The attached Schedule of Investments identifies the stocks we owned and their market values as of April 30, 2011.Our Fund held 35 stocks and approximately 84% of the Fund’s assets were invested in 25 holdings.The top 10 holdings, which represented approximately 42% of the Fund’s portfolio on April 30, 2011, were as follows: Company % of Fund 1.
